Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Patrick Brandon Jr., Appellant                         Appeal from the 188th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 47754-
No. 06-21-00085-CR         v.                          A). Memorandum Opinion delivered by
                                                       Justice Stevens, Chief Justice Morriss and
The State of Texas, Appellee                           Justice van Cleef participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the judgment of conviction and the bill of
costs by deleting the $330.00 assessment of court costs, and we modify the judgment of
conviction by changing the notation of Brandon’s plea to the State’s enhancement allegation
from “not true” to “true.” As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Patrick Brandon, Jr., has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED JUNE 22, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk